DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/7/2021 and 8/30/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, these information disclosure statements are being considered by the examiner.

Election/Restrictions
	The Restriction Requirement dated 3/30/2022 has been withdrawn.  While Examiner does recognize the presence of plural distinct species in the current claims (i.e. claims 7-8 and  claims 9-10), Examiner will not restrict examination at this time.  Please note that restriction may be considered proper at a later time should Applicant amend the claims to further specify the distinct species, and thus require more divergent search strategies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 8, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by Adachi (US 2014/0035986 A1).
Regarding claims 1 and 11:
	Adachi discloses a printing system for providing a printed image to a web of packaging material, the printing system comprising:
	a detector (sensor 17) configured to continuously detect a feature, selected from the group consisting of a lateral side edge of the web, a crease pattern, a pre-cut feature, an external device, or a pre-printed pattern, on the packing material (paragraphs 26-27, 48, 50);
	a controller (control unit 13) configured to continuously determine a first position of the detected feature (paragraphs 50, 55-57) and determine a second position of an image to be printed on the packaging material, the second position being determined based on the first position of the detected feature (moved “to a location not to overlap with the unique portion”: paragraphs 75-89 & Figs. 8-10); and
	a printer (at least print head 14) having a plurality of printing nozzles arranged in an array extending in a direction being perpendicular to a feeding direction of the web of packaging material (paragraph 30 & Fig. 1),
	wherein the controller is further configured to:
		determine at least one printing nozzle among the plurality of printing nozzles based on the second position to print the image (such a determination of nozzle(s) is inherent to the performance of printing at the second position: paragraphs 74-89 & Figs. 8, 10); and
		activate the at least one determined printing nozzle in order to print the image onto the packaging material at the second position (“so as to perform the printing according to the reset schedule”: paragraphs 74-89 & step S602 of Fig. 6).
Regarding claim 3:
	Adachi discloses all the limitations of claim 1, and also that the detector is an optical detector (paragraph 48 & Fig. 1).
Regarding claim 5:
	Adachi discloses all the limitations of claim 1, and also that the printer is a binary array printer (paragraph 30 & Fig. 1).
Regarding claim 8:
	Adachi discloses all the limitations of claim 1, and also that the printer extends across an entire width of the web of packaging material (“line type print heads”: paragraph 30).
Regarding claim 12:
	Adachi discloses all the limitations of claim 1.  Because this claim only serves to further define one of alternate detectable features (i.e. the external device), and because Adachi discloses a detector configured to detect another of the alternate detectable features (i.e. a pre-printed pattern that indicates the presence of unprintable features on the web), Adachi anticipates this claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adachi (US 2014/0035986 A1) in view of De Grijs et al. (US 2014/0362134 A1).
Regarding claim 4:
	Adachi discloses all the limitations of claim 3, but does not expressly disclose that the optical detector is an optical line scanner.
	However, De Grijs et al. teach that printing systems comprising an optical detector configured to detect web features may take the form of a CCD scanner, a line scanner, a CIS scanner, etc., depending at least on the type of receiving medium used (paragraph 24).
	Because Adachi discloses the use of an optical detector configured to detect features on a web, and it would have been obvious to a person of ordinary skill in the art to utilize a line scanner, as suggested by De Grijs et al., as Adachi’s optical detector.

Claim(s) 6-7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adachi (US 2014/0035986 A1) in view of MacKenzie et al. (US 2015/0191011 A1).
Regarding claims 6 and 13:
	Adachi discloses all the limitations of claim 1, but does not expressly disclose that a resolution of the printer is 1200 dpi or above.
	However, MacKenzie et al. disclose a printing system for providing a printed image to a web of material (paragraph 11), the printing system comprising a printer (at least a print head dies 40) having a resolution of 1200 dpi or more (paragraph 31).
	At the time of filing, it would have been obvious to a person of ordinary skill in the art to utilize a printer having a resolution of 1200 dpi or more, as disclosed by MacKenzie et al., since doing so is well known to produce high quality, pleasing images.
Regarding claim 7:
	Adachi discloses all the limitations of claim 1, but does not expressly disclose that the printer extends only partly across a total width of the web of the packaging material.
	However, MacKenzie et al. disclose a printing system for providing a printed image to a web of material (paragraph 11), the printing system comprising a printer (at least a print head die 40) that extends only partly across an entire width of a web (paragrasph 11-12 & Fig. 1), the printing system enabling printing on the web in a single pass (paragraph 12).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to configure Adachi’s printer so as to take the form taught by MacKenzie et al., thereby providing the desireable singe pass printing.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adachi (US 2014/0035986 A1) in view of Karikusa et al. (US 2018/0251328 A1).
Regarding claim 9:
	Adachi discloses all the limitations of claim 1, but does not expressly disclose that the first position of the detected feature is determined relative to a position of the detector.
However, Karikusa et al. disclose a printing system comprising a detector (CIS 100, 101, 102) configured to detect features of a medium (paragraph 85), wherein a first position of the feature is determined relative to the detector (paragraph 8), so as to enable correction of conveyance positional deviation (paragraph 8).
Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to determine a first position of the detected features relative to the detector, as taught by Karikusa et al., so as to enable correction of conveyance positional deviations.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adachi (US 2014/0035986 A1) in view of Haan et al. (US 2009/0016785 A1).
Regarding claim 10:
	Adachi discloses all the limitations of claim 1, but does not expressly disclose that the first position of the detected feature is determined relative to a position of the printer.
	However, Haan et al. disclose a printing system comprising a detector configured to detect features of a web (registration marks 172), and a controller (controller 168) that determines a first position of the feature relative to a position of a printer (paragraph 52), so as to provide instructions to the printer that allow for image registration (paragraph 52).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to determine the first position relative to a position of the printer, as taught by Haan et al., so as to enable instructions to the printer that allow for image registration.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Each of the following disclosures performs the basic steps of detecting a feature in a web and controlling a subsequent printing operation such that the image to be printed is rearranged so as to avoid the detected feature:
US 7692812 B2, US 8764154 B2, US 8408827 B2, US 2008/0316507 A1

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853